Citation Nr: 1124445	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  05-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active service from September 1944 to November 1974.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appellant testified at a hearing before the Board in December 2008.  

The appellant's claim was remanded for additional development in September 2008 and February 2009.


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2004; the immediate cause of death listed on the death certificate was congestive heart failure; the underlying cause of death was chronic obstructive pulmonary disease (COPD).

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated 100 percent disabling; acne rosacea, rated as 30 percent disabling; and bilateral hearing loss, rated as 20 percent disabling.  

3.  The Veteran served in the Republic of Vietnam during the Vietnam era.
4.  The Veteran's diagnosed coronary artery disease hastened his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  
An amendment to that regulation added hairy cell leukemia and other chronic B- cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina), to the list of diseases associated with exposure to certain herbicide agents.  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).

A surviving spouse of a qualifying veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2010).  The service-connected disability, to be a contributory cause of death, must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing the death.  Even where the primary cause of death is so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless that condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (2010).

The appellant claims that the Veteran's death was hastened by his emphysema (COPD) which she believes was caused by his exposure to herbicides in service.  In the alternative, she contends that the severity of the Veteran's PTSD caused him to avoid medical treatment thereby hastening his death.  The Board has also considered whether the Veteran's death was otherwise related to his military service, including exposure to herbicides while serving in the Republic of Vietnam during the Vietnam era.  

The Veteran died on January [redacted], 2004.  The immediate cause of death was congestive heart failure; the underlying cause of death was COPD.  At the time of the Veteran's death, service connection was in effect for PTSD, rated 100 percent disabling; acne rosacea, rated as 30 percent disabling; and bilateral hearing loss, rated as 20 percent disabling.  

Having reviewed the complete record, the Board finds that the preponderance of the evidence establishes that service connection is warranted for the cause of the Veteran's death.  

The Veteran's service personnel records show that he served in the Republic of Vietnam for the period from July 1971 to May 1972.  Consequently, he is presumed to have been exposed to herbicides in service.  38 C.F.R. § 3.307(a)(6) (2010).

The Board notes that the regulations pertaining to presumptive service connection were recently amended and now include ischemic heart disease as a condition subject to presumptive service connection.  The Veteran's death certificate lists the immediate cause of death as congestive heart failure.  The Veteran's private medical records show treatment for, among other heart disabilities, coronary artery disease (CAD), atrial fibrillation, and peripheral vascular disease.

A VA medical opinion was obtained in June 2009.  The examiner reviewed the Veteran's claims file and included reference to the relevant medical records in the report.  The examiner specifically reported that the Veteran was diagnosed with congestive heart failure in June 1998 and an echocardiogram performed at the time revealed left ventricle systolic dysfunction.  Additionally, a coronary angiography performed at that time revealed moderate single-vessel obstructive coronary artery disease.  The examiner noted that the Veteran's functional capacity gradually declined over the next six years as the Veteran was documented to be intolerant of ACE inhibitors which are normally part of the standard therapy for systolic dysfunction and congestive heart failure.  The examiner opined that the congestive heart failure that contributed to the Veteran's death was not due to, the result of or related to arteriosclerosis of the dorsal aorta noted on the Veteran's October 1974 separation examination.  

Although the June 2009 VA examiner included a negative medical nexus opinion in his report regarding congestive heart failure, the Board notes that the Veteran was also diagnosed with coronary artery disease.  The Board finds that coronary artery disease falls under the broader category of ischemic heart disease which is a disease subject to presumptive service connection for Veterans who served in the Republic of Vietnam during the Vietnam era.  Therefore, the Board finds that the Veteran's coronary artery disease is presumed to be service-connected.  Additionally, while the Veteran's immediate cause of death was noted to be congestive heart failure and the underlying cause of death was reported to be COPD, the Board finds that the evidence indicates that the Veteran's coronary artery disease materially and substantially contributed to his death.  The coronary artery disease affected a vital organ and had a material influence in accelerating death.  Coronary artery disease is a condition of a progressive nature.  38 C.F.R. § 3.312 (2010).

Therefore, resolving reasonable doubt in favor of the claimant, the Board finds that service connection for the cause of the Veteran's death is warranted on a presumptive basis because the Veteran's coronary artery disease materially hastened his death due to congestive heart failure and COPD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


